DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022  has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (US PGPub 20190198864) in view of Myung et al., (EP 3032619 from IDS April 29, 2020) and further in view of  Aragane et al., (US PGPub 20010049050). 
Regarding claim 1, Chang discloses a cathode for a lithium ion battery has a multi-layer structure [0018], the cathode includes a collector material, a first electrode layer containing active material disposed on a surface of the collector material, and a second layer containing active material disposed on the first electrode layer [0019]. The first electrode layer includes a lithium manganese iron phosphate material having a general formula of LiMnxFe1-xPO4, wherein 0.5 ≤x < 1 [0021]. (CLAIM 3) The lithium iron manganese phosphate material is the main source of electric capacity of the first electrode layer [0023], therefore reading on the claimed active material.  The first electrode layer is a mixture made of a lithium manganese iron phosphate material, a binder and a conductive material [0022].  The second electrode layer may include an active material for example lithium nickel manganese cobalt oxide, represented by a chemical formula LiNixCoyMnzO2 wherein 0 <x<1, 0<y<1, 0<z<1 [0025]. (CLAIM 4) In example 1, Chang discloses the active material LMFP slurry coated on the lower layer, and the active material lithium NMC slurry coated on the upper layer ([0049]; [0047]).  The LMFP slurry was coated on the aluminum foil and the NMC slurry was coated on the LMFP slurry [0049] producing a double layer structure. See also example 1 which notes a bilayer cathode.
 Examiner notes the binder reads on the claimed volume expansion resin. The first electrode layer includes a lithium manganese iron phosphate material [0021], the second electrode layer includes a lithium nickel manganese cobalt oxide [0025], and the first positive electrode layer is a different component than the second positive electrode active material layer. (CLAIM 2)
Chang does not disclose the binder/volume expansion resin comprises at least one polyethylene, polypropylene, or poly (ethylene-vinyl acetate). Myung discloses a lithium secondary battery comprising a cathode active material and a lithium phosphate layer formed on the surface of the cathode active material (Myung:[0008]). Myung further discloses in example 1 cathode comprising a lithium phosphate- coated Li[Ni0.6 Co0.2 Mn0.2]O2 (Myung:[0042]). Myung further discloses a lithium phosphate coated active material is mixed with a conductive material and a binder, the binder includes polyethylene or polypropylene (Myung:[0030]).  Examiner notes that the role of the binder is to act as a bonding agent/ adhesive agent for the active materials and the current collector, the binder is to remain intact and exchange and during harsh environments in the battery. Examiner further notes that a binder comprises materials with elastic properties and is capable of expanding during high temperatures in an effort to continue to bond the active particles and current collector during harsh conditions, and therefore reads on the claimed volume expansion resin.
Aragane  discloses a first battery comprising an active material layer having an active material and an electronically conductive material that includes an conductive filler and resin so that resistance can be increased with temperature rise (Argane:[0015]).  Aragane further discloses the resin is a crystalline resin, by containing the crystalline resin in the resin, a rate of increase in resistance to temperature rise (namely, changing ratio of resistance) can be improved, and there is obtained a battery capable of rapidly controlling increase of current flowing into the electrode (Argane:[0031]).  The electronically conductive material containing the conductive filler and resin has a property that changing ratio of resistance against temperature is increased with temperature rise (property is referred to as PTC (Positive Temperature Coefficient)) (Argane: [0040]). The PCT function is revealed because the resistance of the electronically conductive material is increased due to softening, melting and volume expansion of the resin contained in the electronically conductive material (Argane: [0045]). 
Argane further discloses since the electrode and the separator are thermally fused by using the resin in the electronically conductive material without additional adhesive agent, it is possible to decrease obstacles for ionic conduction to improve discharge load characteristics of the battery. Overcurrent in the battery can be controlled because of peeling of the joint interface (between separator and electrode) and increase in resistance at the joint interface due to Softening and fusion of the resin with temperature rise (Argane:[0046]). The resin is a polymer such as a high-density polyethylene (having a melting point of 130° C. to 140° C.) (Argane: [0048]).  
 It would have been obvious to one having ordinary skill in the art before the effective filling date to use polyethylene binder/volume expansion resin of Myung and Argane, specifically for the volume expansion resin component in the first electrode layer of Chang due to the elastic properties of the material composition of polyethylene allowing it to expand during overcharge in order to maintain the battery during harsh conditions and high temperatures. Therefore, modified Chang reads on the claimed volume expansion resin in the first electrode layer, where the volume expansion resin is configured to expand during overcharge.
Modified Chang does not disclose wherein the volume expansion resin is included in an amount of 30 wt% to 70 wt% based on the total weight of the first positive electrode active material layer. Examiner notes the volume expansion resin increases resistance and controls the increase of current in order to prevent overcharge. The resistance of the first positive electrode active material layer is increased due to softening, melting and volume expansion of the resin as shown by (Argane: [0045]).
In order to optimize the role of the volume expansion resin in the first positive active material layer it would have been obvious to one having ordinary skill in the art before the effective filling date to have the volume expansion resin included in an amount of 30 wt% to 70 wt%, in an effort to increase the  resistance and control the increase of current in the battery. (CLAIMS 1 and 7)
Regarding claim 9, modified Chang discloses all of the limitations as set forth above in claim 1. Modified Chang does not disclose the first positive electrode layer has a thickness of 30 µm or less. Myung further discloses the lithium phosphate layer has a thickness of 5 to 50 nm (Myung: [0011]). The lithium phosphate layer formed on the surface of the cathode active material particle may have a thickness of about 5 to 50 nm, such a lithium phosphate layer may protect the surface of the cathode active material particles to prevent degradation (Myung:[0023]). Lithium phosphate layer thickness of 5 to 50 nm reads on the claimed 30 µm or less.
 It would have been obvious to one having ordinary skill in the art to have the  first positive electrode layer (lithium phosphate layer) have a thickness of  5 to 20 nm, in order to protect the surface of the first positive electrode layer  particles to prevent degradation  as taught by Myung at [0023].   (CLAIM 9)
Regarding claim 6, Modified Chang discloses all of the limitations as set forth above in claim 1. Modified Chang further discloses the volume expansion resin  is a polymer polyethylene having a melting point of 130° C. to 140° C. (Argane:[0048]). Modified Change does not explicitly disclose the volume expansion resin is a polymer having an onset point of 60°C to 70°C. However, examiner notes that the volume expansion resin polymer polyethylene would inherently have the onset point of 60°C to 70°C, since it is a volume expansion resin. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIM 6)
Claim 5 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (US PGPub 20190198864), further in view of Myung et al., (EP 3032619 from IDS April 29, 2020 ), further in view of  Aragane et al., (US PGPub 20010049050), as applied to claim 1 above, and further in view of  Watanabe et al., (US 20120141875).
Regarding claim 5, modified Chang discloses all of the limitations as set forth above in claim 1. Modified Chang does not disclose an overcharge voltage is 4.5 volts or more.  Watanabe discloses a positive electrode with a positive electrode active material layer 21B includes any two or more kinds of positive electrode materials [0036]. A lithium manganese based composite oxide represented by chemical formula LiMxMn2-xO4, where M is at least one selected from cobalt , and x is 0<x≤1 [0037]-[0038]. Watanabe further discloses as long as the high voltage operating positive electrode material is included therein as the positive electrode active material, may include other positive electrode material in addition thereto [0039]. Watanabe further discloses the composite oxide having a phosphate compound having lithium transition metal such as a lithium iron phosphate compound (LiFePO4) [0040]. Watanbe further discloses an operating voltage of the positive electrode material is equal to or more than 4.5 V on a lithium metal basis because lithium ions are stored and released at a high voltage and thus an energy density becomes high [0037]. It would have been obvious to one having ordinary skill in the art before the effective filling date to have the overcharge voltage of the battery of modified Chang be 4.5 V or more, in order to have a battery with high capacity and energy density.  Therefore, modified Chang discloses the overcharge voltage 4.5 volts or more.  (CLAIM 5)
Regarding claim 10, modified Chang discloses all of the limitations as set forth above in claim 1. Modified Chang further discloses the cathode prepared in example 1, and lithium titanate was used an anode. The cathode and anode were stacked to from cells [0054]. Modified Chang does not disclose a separator disposed between the cathode and anode. However, it is known in the art to use a separator between two electrodes to prevent a short circuit.  Watanbe further discloses a separator isolates the positive electrode and the negative electrode from each other, and allows the lithium ions to pass there through while preventing a short circuit of a current caused by contacting of both poles [0075]. It would have been obvious to one having ordinary skill in the art before the effective filling date to add the separator of Watanbe disposed between the anode and cathode of modified Chang in order to prevent a short circuit in the battery. (CLAIM 10)
Response to Arguments
Applicant's arguments filed August 22, 2022  have been fully considered but they are not persuasive.
Examiner notes the replacement copy of figure 1 is more legible than the copy previously submitted. 
Applicant asserts that the additional data shown in Table 1 shows unexpected results of the claimed volume expansion resin content of 30-70 wt%. The Affidavit  submitted  on February 24, 2022 is not commensurate  the scope of the claims. Claim 1 broadly recites “ a volume expansion 
resin ”. The examples provided in table 1, only  show PE  resin as the volume expansion resin. Claim 1 does not recite that PE is the volume expansion resin. Further, claim  7 recites “wherein the volume expansion comprises at least one of polyethylene,  polypropylene, or  poly(ethylene-vinyl acetate)” and therefore the examples in table 1  are not commensurate the scope of the claims , as the examples only show PE as the volume expansion resin.  Examiner again suggest that applicant amend claim 1 to  recite the volume expansion resin. It is noted that the examiner suggested the same during the interview on July 26, 2022.
Examiner suggests applicant amend claim 1 to recite the amounts of LiFePO4, as the amount of  LiFePO4  plays  a crucial role in the performance of the battery. 
The rejections over Chang are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/         Examiner, Art Unit 1722  
/CYNTHIA H KELLY/         Supervisory Patent Examiner, Art Unit 1722